DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 2, 12-14 and amended claims 15-20) in the reply filed on 06/17/22 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully argues that the Examiner failed to show that the common technical features between the groups are known and therefore are not special technical features. The common technical feature between Group I and II and amongst the boron species is antimicrobial surface coating material comprising a boron compound. However, since the Examiner has failed to show that an antimicrobial surface coating material comprising a boron compound is known in the art and therefore does not contribute over the art, the Examiner has failed to show that the common technical features are not a special technical feature. 37 CFR 1.475(a)”.  This is not found persuasive because the common technical feature of Group I claims is a pectin-base antimicrobial surface coating material containing boric acid, sodium pentaborate or disodium octaborate whereas the common technical feature of Group II claims is a gelatin-base antimicrobial surface coating material containing boric acid, sodium pentaborate or disodium octaborate. Finally the examiner has decided to drop the species election between boric acid, sodium pentaborate and disodium octaborate. As  such, the claims being examined are 2 and 12-20. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104335849 A1 as Abstracted by DERWENT-ACC.-NO: 2015-218429.
DERWENT-ACC.-NO: 2015-218429 DISCLOSES MULCHING FILMS COMPRISING 60 WEIGHT PERCENT OF ANIMAL GELATIN, 5 WEIGHT PERCENT BINDER, 3 WEIGHT PERCENT LUBRICANT, 3 WEIGHT PERCENT DISPERSANT, 5 WEIGHT PERCENT BIODEGRADABLE MASTERBATCH AND THE REMANINDER AUXILARY MATERIAL, WHERE THE FILM IS EMBEDDED WITH BORIC ACID CRYSTAL GRAINS. IN A PREFERRED EMBODIMENT THE FILM COMPRISES 3 MASS PERCENT BORCI ACID CRYSTAL GRAINS. 
Applicant’s dependent claims 15-20 are also deemed to be anticipated because a gelatin-base composition comprising boric acid is deemed to inherently possess effective anti-microbial properties against bacteria, fungus and yeast. Please note that boric acid is a notoriously well known in the art to be used as both an anti-microbial agent as well as an insecticide. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104335849 A1 as Abstracted by DERWENT-ACC.-NO: 2015-218429.
DERWENT-ACC.-NO: 2015-218429 has been described above and differs from applicant’s claimed invention only in that the English Language Abstract does not directly teach (i.e. by way of an example) to where the concentration of the boric acid falls within applicant’s claimed range of 5% to 15%. 
Assuming that the full disclosure of over CN 104335849 A1 discloses a boric acid concentration range that overlaps applicant’s claimed boric acid concentration range of 5% to 15%, then applicant’s claimed coating material would be obvious because it is not inventive to merely follow the direct suggestion of a prior-art reference. 

Claim(s) 2 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101666128 A1 as Abstracted by DERWENT-ACC.-NO: 2010-D16330.
DERWENT-ACC.-NO: 2010-D16330 discloses that a hollow brick is prepared by utilizing internal brick mortar and a coat sizing agent. The coat sizing agent comprises 5-8 parts by weight of gelatine (i.e. gelatin), 2-3 parts by weight honey, 7-9 parts by weight of glutinous rice flour, 4-6 parts by weight of green bean flour, 2-4 parts by weight sulfur powder and 1-3 parts by weight of boric acid powder and 20-30 parts by weight water. 
Applicant’s dependent claims 15-20 are also deemed to be anticipated because a gelatin-base composition comprising boric acid is deemed to inherently possess effective anti-microbial properties against bacteria, fungus and yeast. Please note that boric acid is a notoriously well known in the art to be used as both an anti-microbial agent as well as an insecticide. 

Claim(s) 2 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami U.S. Patent Application Publication No.: 2003/0228439 A1.
Kawakami discloses a heat-sensitive recording material including a support having disposed thereon at least two heat-sensitive recording layers and an intermediate layer provided between the heat-sensitive recording layers, wherein the intermediate layer contains a compound having a fusing point or a softening point ranging from 40.degree. C. to 200.degree. C. and a particle size of 0.5 microns or smaller, see abstract. 
Applicant’s claims are deemed to be anticipated over the coating solution (a) for forming an intermediate layer as set forth in paragraphs [0131]-[0132]. Said coating solution comprises in part: 10.0 parts of an aqueous gelation solution and 2.07 parts of boric acid (4.0% aqueous solution). 
Applicant’s claims are also deemed to be anticipated over the coating solution (b) for forming an intermediate layer as set forth in paragraphs [0133]-[0134]. Said coating solution comprises in part: 5.0 parts of an aqueous gelation solution and 2.07 parts of boric acid  (4.0% aqueous solution). 
Applicant’s dependent claims 15-20 are also deemed to be anticipated because a gelatin-base composition comprising boric acid is deemed to inherently possess effective anti-microbial properties against bacteria, fungus and yeast. Please note that boric acid is a notoriously well known in the art to be used as both an anti-microbial agent as well as an insecticide. 

Claim(s) 2 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103877168 (A) as abstract by the Espacenet English Language Abstract. 
CN103877168 (A) discloses a health-care fever cooling patch prepared from the following raw materials: 10-15 parts by weight of traditional Chinese medicine health-care components, 8-11 parts by weight of disodium octaborate tetrahydrate, 7-10 parts by weight borneol, 10-22 parts by weight of polyvinyl alcohol, 12-16 parts by weight of gelatin, 4-7 parts by weight of glycerinum, 2-5 parts by weight menthol and 8-10 parts by weight purified water. 

Applicant’s dependent claims 15-20 are also deemed to be anticipated because a gelatin-base composition comprising boric acid is deemed to inherently possess effective anti-microbial properties against bacteria, fungus and yeast. Please note that boric acid is a notoriously well known in the art to be used as both an anti-microbial agent as well as an insecticide. 

Claim(s) 2, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittoria et al. WO 2010/016034 A2 in view of GB 881,728 for dependent claim 13 only. 
WO 2010/016034 A2 discloses a polymeric material for active food packaging able to protect and enhance the quality of the containing food products. The polymeric material may be selected from natural biodegradable polymers such as pectins, gelatins, proteins polypeptides etc., see page 6, lines 2-13 and claim 7. The said polymeric material are combined with active molecules that can have antimicrobial properties. Boric acid and/or Borax (i.e. sodium tetraborate) are directly list as preferred antimicrobial preservatives, see page 7, line 2 to page 8, line 9 and claim 10.  
WO 2010/016034 A2 differs from applicant’s claimed invention in the following ways: 1) there is no direct teaching (i.e. by way of an example) to where a polymeric material for active food packaging actually comprises gelatin and boric acid, and 2) there is no direct suggestion to use applicant’s sodium pentaborate antimicrobial agent in lieu of the directly disclosed Boric acid and/or Borax (i.e. sodium tetraborate) antimicrobial agents. 
It would have been obvious to one having ordinary skill in the art to use WO 2010/016034 A2 disclosure alone as strong motivation to actually make a polymeric material for active food packaging actually comprises gelatin and boric acid. It is well known that it is not inventive to merely follow the direct disclosure of a prior-art reference. Applicant’s concentration range of dependent claim 12 is also deemed to be obvious over WO 2010/016034 A2 disclosure of dependent claim 6, which claims concentration ranges (e.g. 1-50% by weight) for the active agent (e.g. antimicrobial agent) that encompasses applicant’s claimed concentration range. 
Applicant’s dependent claims 15-20 are also rejected here because a gelatin-base composition comprising boric acid is deemed to inherently possess effective anti-microbial properties against bacteria, fungus and yeast. Please note that boric acid is a notoriously well known in the art to be used as both an anti-microbial agent as well as an insecticide. 
The secondary reference to GB 881,728 discloses improvements in or relating to the treatment of paper or board material to give them anti-fungicidal properties by adding or impregnating the paper/board material, during manufacturing, with an aqueous phase that contains at least 6% by weight of a borate material which is preferably sodium pentaborate.  
It would have been obvious to one having ordinary skill in the art to use the disclosure of the secondary reference to GB 881,728 as strong motivation to actually use sodium pentaborate as a borate antimicrobial (e.g. anti-fungicidal) agent in WO 2010/016034 A2 gelatin containing polymeric material for active food packaging. That is, to substitute sodium pentaborate for Borax (i.e. sodium tetraborate) or boric acid in WO 2010/016034 A2 gelatin containing polymeric material for active food packaging is deemed to be well motivated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764